     Case 5:19-cv-00159 Document 29 Filed 08/02/21 Page 1 of 2 PageID #: 229




                           UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF WEST VIRGINIA

                                          AT BECKLEY


MICHAEL D. WILLIAMS,

               Plaintiff,

v.                                                          CIVIL ACTION NO. 5:19-cv-00159

BRITTANY FOSTER,

               Defendant.

                                             ORDER

               Pending is Defendant Brittany Foster’s Motion to Dismiss Complaint and

Alternative Motion for Summary Judgment [Doc. 19], filed November 5, 2020. This action was

previously referred to the Honorable Omar J. Aboulhosn, United States Magistrate Judge, for

submission of proposed findings and a recommendation (“PF&R”). Magistrate Judge Aboulhosn

filed his PF&R on July 2, 2021. Magistrate Judge Aboulhosn recommended that the Court grant

Ms. Foster’s Motion to Dismiss Complaint and Alternative Motion for Summary Judgment and

remove this matter from the docket.

               The Court need not review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. See Thomas v. Arn, 474 U.S. 140 (1985); see also 28 U.S.C.

§ 636(b)(1) (“A judge of the court shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.”) (emphasis

added). Failure to file timely objections constitutes a waiver of de novo review and the Petitioner’s

right to appeal the Court’s order. See 28 U.S.C. § 636(b)(1); see also United States v. De Leon-
    Case 5:19-cv-00159 Document 29 Filed 08/02/21 Page 2 of 2 PageID #: 230




Ramirez, 925 F.3d 177, 181 (4th Cir. 2019) (parties may not typically “appeal a magistrate judge’s

findings that were not objected to below, as § 636(b) doesn’t require de novo review absent

objection.”); Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989). Further, the Court need not

conduct de novo review when a party “makes general and conclusory objections that do not direct

the Court to a specific error in the magistrate’s proposed findings and recommendations.” Orpiano

v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Objections in this case were due on July 19, 2021. No

objections were filed.

               Accordingly, the Court ADOPTS the PF&R [Doc. 28], GRANTS Ms. Foster’s

Motion to Dismiss Complaint and Alternative Motion for Summary Judgment [Doc. 19] and

REMOVES this matter from the docket.

               The Court directs the Clerk to transmit a copy of this Order to any counsel of record

and any unrepresented party.

                                                     ENTERED: August 2, 2021




                                                 2
